UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: June 17, 2017 to July 17, 2017 Commission File Number of issuing entity: 333-190246-04 Central Index Key Number of issuing entity: 0001604119 JPMBB Commercial Mortgage Securities Trust 2014-C19 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-190246 Central Index Key Number of depositor: 0001013611 J.P. Morgan Chase Commercial Mortgage Securities Corp. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000835271 JPMorgan Chase Bank, National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000312070 Barclays Bank PLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001089877 KeyBank National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001682523 Starwood Mortgage Funding II LLC (Exact name of sponsor as specified in its charter) Bianca Russo (212) 648-0946 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3926128 38-3926129 38-3926130 38-7111618 (I.R.S. Employer Identification No.) c/o Wells Fargo Bank, N.A. 9062 Old Annapolis Road Columbia, MD 21045 (Address of principal executive offices of the issuing entity) (Zip Code) (410) 884-2000 (Telephone number, including area code) Not Applicable (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of Class Section 12(b) Section 12(g) Section 15(d) Name of Exchange (If Section 12(b)) A ‑ 1 X A ‑ 2 X A ‑ 3 X A ‑ 4 X A ‑ SB X A ‑ S X B X C X EC X X ‑ A X X ‑ B X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Part I - DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. On July 17, 2017, a distribution was made to holders of the certificates issued by JPMBB Commercial Mortgage Securities Trust 2014-C19. The distribution report is attached as an Exhibit to this Form 10-D, please see Item 10(b), Exhibit 99.1 for the related information. The following table presents the loss information for the trust assets for the JPMBB Commercial Mortgage Securities Trust 2014-C19 in accordance with Item 1100(b) as required by Item 1121(a)(9) of Regulation AB: Loss Information as reported on July 17, 2017 Number of Delinquencies 30+ days % of Delinquencies 30+ days by Pool Balance Number of Loans/REOs with Losses Average Net Loss 1 0.64% 0 N/A No assets securitized by J.P. Morgan Chase Commercial Mortgage Securities Corp. (the "Depositor") and held by JPMBB Commercial Mortgage Securities Trust 2014-C19 were the subject of a demand to repurchase or replace for breach of the representations and warranties contained in the underlying transaction documents during the monthly distribution period from June 17, 2017 to July 17, 2017. The Depositor filed its most recent Form ABS-15G in accordance with Rule 15Ga-1 under the Exchange Act (a "Rule 15Ga-1 Form ABS-15G") on February 10, 2017. The CIK number for the Depositor is 0001013611. JPMorgan Chase Bank, National Association filed its most recent Rule 15Ga-1 Form ABS-15G on February 10, 2017. The CIK number for JPMorgan Chase Bank, National Association is 0000835271. Barclays Bank PLC filed its most recent Rule 15Ga-1 Form ABS-15G on May 12, 2017. The CIK number for Barclays Bank PLC is KeyBank National Association filed its most recent Rule 15Ga-1 Form ABS-15G on April 28, 2017. The CIK number for KeyBank National Association is 0001089877. Starwood Mortgage Funding II LLC filed its most recent Rule 15Ga-1 Form ABS-15G on February 14, 2017. The CIK number for Starwood Mortgage Funding II LLC is 0001682523. Part II - OTHER INFORMATION Item 7. Change in Sponsor Interest in the Securities. None Item 9. Other Information. KeyBank National Association, in its capacity as Master Servicer for JPMBB Commercial Mortgage Securities Trust 2014-C19, affirms the following amounts in the respective accounts: Certificate Account Beginning and Ending Balance Prior Distribution Date: 06/16/2017 $0.00 Current Distribution Date: 07/17/2017 $0.00 REO Account Beginning and Ending Balance Prior Distribution Date: 06/16/2017 $0.00 Current Distribution Date: 07/17/2017 $0.00 Wells Fargo Bank, N.A., in its capacity as Certificate Administrator for JPMBB Commercial Mortgage Securities Trust 2014-C19, affirms the following amounts in the respective accounts: Distribution Account Beginning and Ending Balance Prior Distribution Date: 06/16/2017 $3,917.14 Current Distribution Date: 07/17/2017 $3,787.19 Interest Reserve Account Beginning and Ending Balance Prior Distribution Date: 06/16/2017 $0.00 Current Distribution Date: 07/17/2017 $0.00 Gain-on-Sale Reserve Account Beginning and Ending Balance Prior Distribution Date: 06/16/2017 $0.00 Current Distribution Date: 07/17/2017 $0.00 Item 10. Exhibits. (a) The following is a list of documents filed as part of this Report on Form 10-D: Monthly report distributed to holders of the certificates issued by JPMBB Commercial Mortgage Securities Trust 2014-C19, relating to the July 17, 2017 distribution. (b) The exhibits required to be filed by the Registrant pursuant to this Form are listed above and in the Exhibit Index that immediately follows the signature page hereof. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. J.P. Morgan Chase Commercial Mortgage Securities Corp. (Depositor) /s/ Bianca Russo Bianca Russo, Managing Director and Secretary Date:July 27, 2017 EXHIBIT INDEX Exhibit Number Description EX 99.1 Monthly report distributed to holders of the certificates issued by JPMBB Commercial Mortgage Securities Trust 2014-C19, relating to the July 17, 2017 distribution.
